DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in Response to Applicant’s Remarks filed on 20 November, 2020. Accordingly, claims 1-20 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over KASLUSKY (US 2011/0232885 A1), in view of GONZALEZ (US 2015/0208547 A1) and ELFORD (US 2017/0263235 A1).

claim 1, KASLUSKY discloses a thermal management assembly (abstract) for removing heat and absorbing acoustic energy (at least capable of providing), the thermal management assembly (10) comprising:
a heat sink base component (15; par. 25);
a plurality of thermally conductive fins (16; par. 25; figure 1) disposed in a sparsely-arranged periodic array in thermal communication with(figure 1; par. 25), and extending from(figure 1), the heat sink base component.
However, KASLUSKY does not disclose explicitly each fin defining a two-sided Helmholtz unit cell that comprises:
a lossy resonator having:
a first chamber portion bounded by at least one first boundary wall defining a first chamber volume; and
a first neck forming an opening in the first chamber portion providing fluid communication between the first chamber portion and an ambient environment;
a lossless resonator having:
a second chamber portion bounded by at least one second boundary wall defining a second chamber volume; and
a second neck forming an opening in the second chamber portion providing fluid communication between the second chamber portion and an ambient environment.
Firstly, GONZALEZ is within the field of endeavor or an air-cooled heat sink (abstract; par. 35). GONZALEZ teaches that it is known within the field of endeavor of heat sinks, which par. 3). In particular, to address the need to increased efficiency, the heat sink may be designed larger or geometrically denser, or the fan operates at a higher rotational speed (par. 4). This causes one having ordinary skill within the art to make decisions that necessarily cannot meet desired heat transfer capacity, noise-output limits or size requirements (par. 4). For this, one having ordinary skill within the art would understand that traditional heat sink designs, such as that provided by KASLUSKY, is plagued with issues such as noise generation.  This would lead someone to look into various methods of attenuating the noise generated by the circulation of airflow across the fins of the heat sink.
One type of method of fixing such an issue is by providing the extended fin surfaces as attenuators, themselves.  ELFORD is relevant to the problem being solved by providing structures that reduce noise. ELFORD teaches a HELMHOLTZ unit cell (figures 1-22), of which comprises a lossy resonator (figure 7 – 10/11; figure 14 – 6; figure 15 – 5’/5”; figure 16 or 17 – 6/6’; the lossless resonator is seen as the second chamber not provided for as the lossy resonator of the tow chamber design) having a first chamber portion bounded by at least one first boundary wall defining a first chamber volume(figure 7 – bounded by wall 10A-10C or 11A-11C with interior volume being inside the walls; figure 14 – defined by wall 6A-6D; figure 15 – bounded by wall 5’A-5’D or 5”A-5”D;figures 16 or 17 – bounded by walls 6’A-6’D or 6A-6D)  and a first neck forming an opening in the first chamber portion provided fluid communication between the first chamber portion and an ambient environment(figure 7 – opening as shown with size W; figure 14 – with opening 3; figure 15 – with apertures 3’; figures 16 or 17 – openings of 3 or 3’) ; and a lossless resonator (figure 7 – 10/11; figure 14 – 6; figure 15 – 5’/5”; figure 16 or 17 – 6/6’)  having a second chamber portion bounded by at least one second boundary wall defining a second chamber volume(figure 7 – bounded by wall 10A-10C or 11A-11C with interior volume being inside the walls; figure 14 – defined by wall 6A-6D; figure 15 – bounded by wall 5’A-5’D or 5”A-5”D;figures 16 or 17 – bounded by walls 6’A-6’D or 6A-6D), and a second  neck forming an opening in the second chamber portion and providing fluid communication between the second chamber portion and the ambient environment(figure 7 – opening as shown with size W; figure 14 – with opening 3; figure 15 – with apertures 3’; figures 16 or 17 – openings of 3 or 3’). Particularly, ELFORD denotes that the designs are able to attenuate acoustic sound waves, and that the various designs enable doing so (par. 1 and 8-295). Based on the known problems within the heatsink arts, it would be well within the ordinary skill of the art, to provide that the heatsink is provided with structures or surfaces that are enabled to attenuate the noise produced from the increased rotational speed of the fan. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KASLUSKY, in view of the problems known in the art by GONZALEZ, and further by the design techniques taught by ELFORD to provide the fins with a Helmholtz unit cell design for these reasons.

As to claim 2, KASLUSKY, as modified by GONZALEZ and ELFORD, further discloses wherein the heat sink base component defines first and second opposing major surfaces(figure 1 – surface that fins extend from and the opposite surface of which a heat generating device, 19, touches), the first major surface being provided in thermal communication with a heat generating device(figure 1), and the second major surface being coupled with the plurality of fins(figure 1).

As to claim 3, KASLUSKY, as modified by GONZALEZ and ELFORD, further discloses wherein the heat generating device comprises an electronics components (par. 25).

As to claim 4, KASLUSKY, as modified by GONZALEZ and ELFORD, further discloses wherein the sparsely-arranged periodic array is positioned in an annular pattern(see figure 1; par. 26), wherein with the previous modification, the design of figures 7, 14, 15, 16, or 17 are provided for the Helmholtz fin design, with opposing openings, such that when the fin  is modified to have the Helmholtz fin design at least one opening, or neck, would be provided towards the source of noise, the fan. Therefore, the combination for the reasons previously provided within the rejection of claim 1 provides the first neck of the lossy resonators are directed to a source of acoustic energy.
More so, ELFORD further teaches wherein at least one opening, or neck is directed to a source of acoustic energy as shown in figure 11, which at least utilizes the design of attenuators shown in figure 7. Specifically, this positioning provides that the barrier (21) formed by the attenuators stimulates resonance of the air in the individual cavities of the acoustic attenuators and with frequencies and angles of incident to the walls of the attenuators to satisfy the respective Bragg condition (par. 339). For this, it would have further been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KASLUSKY, in view of GONZALEZ and ELFORD, to provide that the at least lossy resonator has a neck directed to the source of acoustic energy for this reason.

As to claim 7, KASLUSKY, as modified by GONZALEZ and ELFORD, does not explicitly disclose wherein the second chamber volume is greater than the first chamber volume, and a length of the first neck is greater than the first chamber volume, and a length of the first neck is greater than the length of the second neck.
However, ELFORD further teaches wherein the volumes of the chambers of the attenuators can be provided as different to provide a known result of attenuating different frequencies of acoustic waves due to the different resonant frequency bands of the different cavity volumes. Similarly, ELFORD teaches that the aperture width can vary along its length, and that the width is directly related to the resonant band of the attenuator (par. 39 and 322). It is, thus, understood that the volumes of the chambers and length of the necks of the chambers is a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the adjustment of the cavity volume and neck length changes the resonant frequency bands of different sized cavities, and thereby affects the types of acoustic wave frequencies that can be attenuated by the cavities.  As the general conditions of the claim, i.e. different volume cavities and possible variance in the neck length of the two resonators of the Helmholtz unit cell, is taught by the prior art, it is not inventive to discover the optimum workable value of the chamber volume sizes nor the neck length to one another by routine experimentation, and it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KASLUSKY, in view of GONZALEZ and ELFORD, to provide such change in the cavity size and neck length for these reasons.

As to claim 8, KASLUSKY, as modified by GONZALEZ and ELFORD, further discloses wherein the heat sink base component and the plurality of fins are formed as a unitary, monolithic component (see figure 2a of which depicts clearly the fin and the base being formed of a solid material).

As to claim 9, KASLUSKY, as modified by GONZALEZ and ELFORD, further discloses comprising first and second sets of a plurality of fins (see annotated figure 1), wherein:
the first set of the plurality of fins is disposed in a first annular periodic array(see annotated figure 1); and
the second set of plurality of fins is disposed in a second annular periodic array(see annotated figure 1), surrounding the first annular periodic array(as shown in annotated figure 1 – surround the exterior of the first annular fin set).
However, KASLUSKY, as modified previously, does not explicitly disclose wherein the fins, formed of Helmholtz attenuators are provided for first and second frequencies that are different from one another.
That being said, ELFORD teaches wherein the volumes of the chambers of the attenuators can be provided as different to provide a known result of attenuating different frequencies of acoustic waves due to the different resonant frequency bands of the different cavity volumes. More so, ELFORD provides wherein different attenuators of different volumes and openings can be provided along different sections to one another (figures 16-18). For this, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KASLUSKY, in view of GONZALEZ and ELFORD, to provide such change in the cavity size among different attenuators that are separate from one another for the purpose of attenuating different frequencies.

As to claim 10, KASLUSKY, as modified by GONZALEZ and ELFORD, does not explicitly disclose wherein the fins are aligned in a plurality of sparsely-arranged linear rows, each row configured for absorbing acoustic energy of a different frequency.
However, ELFORD teaches wherein the Helmholtz unit cells can be positioned sparsely-arranged in linear rows to the noise producing structure, which would be understood to be the fan of KASLUSKY. In addition, ELFORD teaches wherein the volumes of the chambers of the attenuators can be provided as different to provide a known result of attenuating different frequencies of acoustic waves due to the different resonant frequency bands of the different cavity volumes. More so, ELFORD provides wherein different attenuators of different volumes and openings can be provided along different sections to one another (figures 16-18). For this, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KASLUSKY, in view of GONZALEZ and ELFORD, to provide such change in the cavity size among different attenuators that are separate from one another and sparsely-arranged surrounding the fan, which creates the noise due to increased changes of rotational speed, for the purpose of attenuating different frequencies of sound.

As to claims 11-13, KASLUSKY, as modified by GONZALEZ and ELFORD, previously provided wherein the unit cells have the first and second boundary walls of which have a cross-sectional shape being rectangular (see figures of ELFORD), two equilateral parallelograms with the corresponding necks at opposing ends (see at least figure 7 of ELFORD) ,and wherein it is known to provide the necks at opposing ends of the attenuators of the resonator (see figures of ELFORD) for the reasons provided by ELFORD for attenuation of sound waves (see rejection of claim 1). However, the combination does not explicitly provide wherein the first boundary wall and the second boundary wall cooperate to form a unit cell having a cross-section defining and elongated oval shape with the first neck and second neck disposed at opposing ends.
That being said, it would have been obvious for one having ordinary skill in the art to provide an elongated oval shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, KASLUSKY, in view of GONZALEZ and ELFORD, with an elongated oval shape due to a matter of design choice. Further, note that in the instant application, par. 44, the Applicant has not disclosed any criticality for the claimed limitations, and provides " the fins can alternately have a cross-sectional profile that is non-square rectangular, circular, triangular, diamond, prismatic cylindrical, conical, spherical, equilateral parallelograms, or any other shape that is suitable to enclose first and second Helmholtz resonators 40, 42 separated by at least one partition wall 38, or the like".

As to claim 14, KASLUSKY discloses a thermal management assembly (abstract) for removing heat and absorbing acoustic energy (at least capable of providing), the thermal management assembly (10) comprising:
a heat sink base component (15; par. 25) defining first and second opposing major surfaces(figure 1 – surface that fins extend from and the opposite surface of which a heat generating device, 19, touches);
a heat generating device(19; par. 25) in thermal communication with the first major surface(figure 1);
a plurality of thermally conductive fins (16; par. 25; figure 1) disposed in a sparsely-arranged periodic array in thermal communication with(figure 1; par. 25), and extending from(figure 1), the heat sink base component.
However, KASLUSKY does not disclose explicitly
a lossy resonator having:
a first chamber portion bounded by at least one first boundary wall defining a first chamber volume; and
a first neck forming an opening in the first chamber portion providing fluid communication between the first chamber portion and an ambient environment;
a lossless resonator having:
a second chamber portion bounded by at least one second boundary wall defining a second chamber volume; and
a second neck forming an opening in the second chamber portion providing fluid communication between the second chamber portion and an ambient environment.
Firstly, GONZALEZ is within the field of endeavor or an air-cooled heat sink (abstract; par. 35). GONZALEZ teaches that it is known within the field of endeavor of heat sinks, which incorporate air circulation fans, that with the increase in processing power of electronic devices requiring heat removal, there are often trade-offs that can lead to other problems such as increased noise or size limitations (par. 3). In particular, to address the need to increased efficiency, the heat sink may be designed larger or geometrically denser, or the fan operates at a higher rotational speed (par. 4). This causes one having ordinary skill within the art to make decisions that necessarily cannot meet desired heat transfer capacity, noise-output limits or size requirements (par. 4). For this, one having ordinary skill within the art would understand that traditional heat sink designs, such as that provided by KASLUSKY, is plagued with issues such as noise generation.  This would lead someone to look into various methods of attenuating the noise generated by the circulation of airflow across the fins of the heat sink.
One type of method of fixing such an issue is by providing the extended fin surfaces as attenuators, themselves.  ELFORD is relevant to the problem being solved by providing structures that reduce noise. ELFORD teaches a HELMHOLTZ unit cell (figures 1-22), of which comprises a lossy resonator (figure 7 – 10/11; figure 14 – 6; figure 15 – 5’/5”; figure 16 or 17 – 6/6’; the lossless resonator is seen as the second chamber not provided for as the lossy resonator of the tow chamber design) having a first chamber portion bounded by at least one first boundary wall defining a first chamber volume(figure 7 – bounded by wall 10A-10C or 11A-11C with interior volume being inside the walls; figure 14 – defined by wall 6A-6D; figure 15 – bounded by wall 5’A-5’D or 5”A-5”D;figures 16 or 17 – bounded by walls 6’A-6’D or 6A-6D)  and a first neck forming an opening in the first chamber portion provided fluid communication between the first chamber portion and an ambient environment(figure 7 – opening as shown with size W; figure 14 – with opening 3; figure 15 – with apertures 3’; figures 16 or 17 – openings of 3 or 3’) ; and a lossless resonator (figure 7 – 10/11; figure 14 – 6; figure 15 – 5’/5”; figure 16 or 17 – 6/6’)  having a second chamber portion bounded by at least one second boundary wall defining a second chamber volume(figure 7 – bounded by wall 10A-10C or 11A-11C with interior volume being inside the walls; figure 14 – defined by wall 6A-6D; figure 15 – bounded by wall 5’A-5’D or 5”A-5”D;figures 16 or 17 – bounded by walls 6’A-6’D or 6A-6D), and a second  neck forming an opening in the second chamber portion and providing fluid communication between the second chamber portion and the ambient environment(figure 7 – opening as shown with size W; figure 14 – with opening 3; figure 15 – with apertures 3’; figures 16 or 17 – openings of 3 or 3’). Particularly, ELFORD denotes that the designs are able to attenuate acoustic sound waves, and that the various designs enable doing so (par. 1 and 8-295). Based on the known problems within the heatsink arts, it would be well within the ordinary skill of the art, to provide that the heatsink is provided with structures or surfaces that are enabled to attenuate the noise produced from the increased rotational speed of the fan. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KASLUSKY, in view of the problems known in the art by GONZALEZ, and further by the design techniques taught by ELFORD to provide the fins with a Helmholtz unit cell design for these reasons.

As to claim 15, KASLUSKY, as modified by GONZALEZ and ELFORD, further discloses wherein the fins are positioned in an annular pattern(see figure 1; par. 26), wherein with the previous modification, the design of figures 7, 14, 15, 16, or 17 are provided for the Helmholtz fin design, with opposing openings, such that when the fin  is modified to have the Helmholtz fin design at least one opening, or neck, would be provided towards the source of noise, the fan. Therefore, the combination for the reasons previously provided within the rejection of claim 1 provides the first neck of the lossy resonators are directed to a source of acoustic energy.
More so, ELFORD further teaches wherein at least one opening, or neck is directed to a source of acoustic energy as shown in figure 11, which at least utilizes the design of attenuators shown in figure 7. Specifically, this positioning provides that the barrier (21) formed by the attenuators stimulates resonance of the air in the individual cavities of the acoustic attenuators and with frequencies and angles of incident to the walls of the attenuators to satisfy the respective Bragg condition (par. 339). For this, it would have further been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KASLUSKY, in view of GONZALEZ and ELFORD, to provide that the at least lossy resonator has a neck directed to the source of acoustic energy for this reason.

As to claim 16, KASLUSKY, as modified by GONZALEZ and ELFORD, further discloses wherein the heat sink base component and the plurality of fins are formed as a unitary, monolithic component (see figure 2a of which depicts clearly the fin and the base being formed of a solid material).

As to claim 17, KASLUSKY, as modified by GONZALEZ and ELFORD, does not explicitly disclose wherein the fins are aligned in a plurality of sparsely-arranged linear rows, each row configured for absorbing acoustic energy of a different frequency.
However, ELFORD teaches wherein the Helmholtz unit cells can be positioned sparsely-arranged in linear rows to the noise producing structure, which would be understood to be the fan of KASLUSKY. In addition, ELFORD teaches wherein the volumes of the chambers of the attenuators can be provided as different to provide a known result of attenuating different frequencies of acoustic waves due to the different resonant frequency bands of the different cavity volumes. More so, ELFORD provides wherein different attenuators of different volumes and openings can be provided along different sections to one another (figures 16-18). For this, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KASLUSKY, in view of GONZALEZ and ELFORD, to provide such change in the cavity size among different attenuators that are separate from one another and sparsely-arranged surrounding the fan, which creates the noise due to increased changes of rotational speed, for the purpose of attenuating different frequencies of sound.


As to claim 18, KASLUSKY, as modified by GONZALEZ and ELFORD, previously provided wherein the unit cells have the first and second boundary walls of which have a cross-sectional shape (see figures of ELFORD) wherein it is known to provide the necks at opposing ends of the attenuators of the resonator (see figures of ELFORD) for the reasons provided by ELFORD for attenuation of sound waves (see rejection of claim 1). However, the combination does not explicitly provide wherein the first boundary wall and the second boundary wall cooperate to form a unit cell having a cross-section defining and elongated oval shape with the first neck and second neck disposed at opposing ends.
That being said, it would have been obvious for one having ordinary skill in the art to provide an elongated oval shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, KASLUSKY, in view of GONZALEZ and ELFORD, with an elongated oval shape due to a matter of design choice. Further, note that in the instant application, par. 44, the Applicant has not disclosed any criticality for the claimed limitations, and provides " the fins can alternately have a cross-sectional profile that is non-square rectangular, circular, triangular, diamond, prismatic cylindrical, conical, spherical, equilateral parallelograms, or any other shape that is suitable to enclose first and second Helmholtz resonators 40, 42 separated by at least one partition wall 38, or the like".

As to claim 19, discloses a method of removing heat from a heat generating device and suppressing sound from an air circulation device, the method comprising:
positioning(figure 1; par. 25) a heat sink (10) adjacent a heat generating device(19), the heat sink including a base component(15) with a plurality of thermally conductive fins (16) extending therefrom in a sparsely-arranged periodic array(figure 1; par. 25); and
directing an airflow from the air circulation device(12 and 21; par. 25; figure 1) to the respective fins to remove heat from the heat generating device(par. 25) and absorb acoustic energy from the air circulation device.
However, KASLUSKY does not disclose wherein each fin comprises a two-sided Helmholtz unit cell that comprises:
a lossy resonator having:
a first chamber portion bounded by at least one first boundary wall defining a first chamber volume; and
a first neck forming an opening in the first chamber portion providing fluid communication between the first chamber portion and an ambient environment;
a lossless resonator having:
a second chamber portion bounded by at least one second boundary wall defining a second chamber volume; and
a second neck forming an opening in the second chamber portion providing fluid communication between the second chamber portion and an ambient environment; and
wherein the airflow is directed to the respective necks.
Firstly, GONZALEZ is within the field of endeavor or an air-cooled heat sink (abstract; par. 35). GONZALEZ teaches that it is known within the field of endeavor of heat sinks, which incorporate air circulation fans, that with the increase in processing power of electronic devices requiring heat removal, there are often trade-offs that can lead to other problems such as increased noise or size limitations (par. 3). In particular, to address the need to increased efficiency, the heat sink may be designed larger or geometrically denser, or the fan operates at a higher rotational speed (par. 4). This causes one having ordinary skill within the art to make decisions that necessarily cannot meet desired heat transfer capacity, noise-output limits or size requirements (par. 4). For this, one having ordinary skill within the art would understand that traditional heat sink designs, such as that provided by KASLUSKY, is plagued with issues such as noise generation.  This would lead someone to look into various methods of attenuating the noise generated by the circulation of airflow across the fins of the heat sink.
One type of method of fixing such an issue is by providing the extended fin surfaces as attenuators, themselves.  ELFORD is relevant to the problem being solved by providing structures that reduce noise. ELFORD teaches a HELMHOLTZ unit cell (figures 1-22), of which comprises a lossy resonator (figure 7 – 10/11; figure 14 – 6; figure 15 – 5’/5”; figure 16 or 17 – 6/6’; the lossless resonator is seen as the second chamber not provided for as the lossy resonator of the tow chamber design) having a first chamber portion bounded by at least one first boundary wall defining a first chamber volume(figure 7 – bounded by wall 10A-10C or 11A-11C with interior volume being inside the walls; figure 14 – defined by wall 6A-6D; figure 15 – bounded by wall 5’A-5’D or 5”A-5”D;figures 16 or 17 – bounded by walls 6’A-6’D or 6A-6D)  and a first neck forming an opening in the first chamber portion provided fluid communication between the first chamber portion and an ambient environment(figure 7 – opening as shown with size W; figure 14 – with opening 3; figure 15 – with apertures 3’; figures 16 or 17 – openings of 3 or 3’) ; and a lossless resonator (figure 7 – 10/11; figure 14 – 6; figure 15 – 5’/5”; figure 16 or 17 – 6/6’)  having a second chamber portion bounded by at least one second boundary wall defining a second chamber volume(figure 7 – bounded by wall 10A-10C or 11A-11C with interior volume being inside the walls; figure 14 – defined by wall 6A-6D; figure 15 – bounded by wall 5’A-5’D or 5”A-5”D;figures 16 or 17 – bounded by walls 6’A-6’D or 6A-6D), and a second  neck forming an opening in the second chamber portion and providing fluid communication between the second chamber portion and the ambient environment(figure 7 – opening as shown with size W; figure 14 – with opening 3; figure 15 – with apertures 3’; figures 16 or 17 – openings of 3 or 3’). Particularly, ELFORD denotes that the designs are able to attenuate acoustic sound waves, and that the various designs enable doing so (par. 1 and 8-295). Based on the known problems within the heatsink arts, it would be well within the ordinary skill of the art, to provide that the heatsink is provided with structures or surfaces that are enabled to attenuate the noise produced from the increased rotational speed of the fan. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KASLUSKY, in view of the problems known in the art by GONZALEZ, and further by the design techniques taught by ELFORD to provide the fins with a Helmholtz unit cell design for these reasons. More so, since the fins are being modified to take shape of the Helmholtz unit cell, the airflow would be directed to the unit cells and the necks of which are along the unit cells.

As to claim 20, KASLUSKY, as modified by GONZALEZ and ELFORD, further provides wherein the fins are disposed in an annular periodic array(figure 1), and directing the airflow from the air circulation device to the respective first necks of the lossy resonators(as denoted within the rejection of claim 19) comprises aligning an airflow from a fan with the heat sink(figure 1).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over KASLUSKY (US 2011/0232885 A1), in view of GONZALEZ (US 2015/0208547 A1), ELFORD (US 2017/0263235 A1), and SIRACKI (US 9,801,306 B2).
As to claim 5, KASLUSKY, as modified by GONZALEZ and ELFORD, does not further disclose wherein the fins are spaced apart by a center-to-center periodic distance, P, wherein the periodic distance, P, is greater than a maximum lateral width dimension, W, of each unit cell.
However, SIRACKI is within the field of endeavor of heat sinks (abstract). SIRACKI teaches that the width lateral width of the fins can be changed, as it facilitates heat flow to the prongs of the fins (col.4, lines 11-31), and that the distance between the fins can be changed dependent upon the desired lateral temperature gradient within the power device (col.4, lines 32-34). It is, thus, understood that changing the periodic distance and lateral width dimensions is a result-effective variable, i.e. a variable which achieves a recognized result. In this case, dimensions being changed of each is known to directly affect the heat flow within the heat sink and the desired lateral temperature gradient.  As the general conditions of the claim, i.e. periodic distance and lateral width of the fins, is taught by the prior art, it is not inventive to discover the optimum workable value of the periodic distance and the maximum lateral width dimensions to obtain a desired ratio between the two by routine experimentation, and it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KASLUSKY, in view of GONZALEZ and ELFORD, to provide such change the sizes for these reasons.

As to claim 6, KASLUSKY, as modified by GONZALEZ and ELFORD, does not further disclose wherein the maximum lateral width dimension, W, is less than or equal to ½ of the periodic distance, P.
However, SIRACKI is within the field of endeavor of heat sinks (abstract). SIRACKI teaches that the width lateral width of the fins can be changed, as it facilitates heat flow to the prongs of the fins (col.4, lines 11-31), and that the distance between the fins can be changed dependent upon the desired lateral temperature gradient within the power device (col.4, lines 32-34). It is, thus, understood that changing the periodic distance and lateral width dimensions is a result-effective variable, i.e. a variable which achieves a recognized result. In this case, dimensions being changed of each is known to directly affect the heat flow within the heat sink and the desired lateral temperature gradient.  As the general conditions of the claim, i.e. periodic distance and lateral width of the fins, is taught by the prior art, it is not inventive to discover the optimum workable value of the periodic distance and the maximum lateral width dimensions to obtain a desired ratio between the two by routine experimentation, and it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KASLUSKY, in view of GONZALEZ and ELFORD, to provide such change the sizes for these reasons.

Response to Arguments
Applicant's arguments filed 20 November, 2020 have been fully considered but they are not persuasive. 
It will be noted for the purposes of clarity, that Applicant’s response does not include page numbers. However, the Examiner addresses page 1 as being the page of Applicant’s response headed with the title “REMARKS”, while the subsequent pages refer to pages 2-5 of Applicant’s response.
At page 1, Applicant argues, “Kaslusky does not at all relate to acoustic absorption, and the design is, allegedly, “plagued with issues such as noise generation, “ (Office Action at p. 4” notwithstanding the unsupported earlier parenthetical statement that it is “at least capable of providing” for the absorption of acoustic energy (Office Action at pg. 3).” The Examiner is not persuaded to Applicant’s arguments. First, Kaslusky is analogous prior art. Analogous art is determined by a two-fold test: "(1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of endeavor of the inventor's endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved." In re Klein, 647 F.3d 1343, 1348 (Fed. Cir. 2011)(quoting In re Bigio, 381 F.3d 1320, 1325 (Fed. Dir. 2004)); MPEP 2141.01(a). The claimed invention is a thermal management system (as designated within the preamble of claims 1-20; par. 1, at least, of Applicant’s, originally filed, specification). Kaslusky is directed particularly to a cooling system involving a heat sink, and therefore, deemed to be analogous prior art. Secondly, the effect of the remainder of the preamble is seen as an intended use, such that Kaslusky need only be capable of providing the removal of heat or absorption of acoustic energy. Kaslusky is capable of provided each of those intended purposes, but the Examiner will note that it does not negate that Kaslusky could have issues related to sound attenuation or noise prevention.  For this, the Examiner is not persuaded to the remarks regarding analogy and capability of Kaslusky.
At pages 1-2, Applicant argues, “The first secondary reference, Gonzalez, generally relates to a heat sink with non-parallel rotating fins…Notably, however, neither Kaslusky nor Gonzales relate at all to an acoustic absorber. Instead, the rejection simply infers that because Kaslusky nor Gonzales are troubled with noise generation, that it would simply lead someone to look into various methods of attenuating the noise generated by the circulation of airflow across the fins of the heat sink. To the contrary, Kaslusky nor Gonzalez relate to heat transfer improvements, and neither reference refers to any plague of issues such as noise generation”. Similarly to Kaslusky and even noted by the Applicant, Gonzalez is within the field of endeavor of an air-cooled heat sink, which is a thermal management system. Therefore, Gonzalez is analogous prior art. Again, analogous art is determined by a two-fold test: "(1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of endeavor of the inventor's endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved." In re Klein, 647 F.3d 1343, 1348 (Fed. Cir. 2011)(quoting In re Bigio, 381 F.3d 1320, 1325 (Fed. Dir. 2004)); MPEP 2141.01(a). The claimed invention is a thermal management system (as designated within the preamble of claims 1-20; par. 1, at least, of Applicant’s, originally filed, specification), to which Gonzalez, is considered analogous prior art. Secondly, Gonzalez recognizes within the prior art, that with increased demands in processing power of electronic devices, increased efficiency of the thermal management system (i.e., the heat sink and circulation fan passing air over the heat sink fins) is required to effectively remove the heat generated by the electronic devices (par. 3 of Gonzalez). However, with these needs to address heat removal, increased noise and size are known problems associated with such higher efficiency thermal management system. Therefore, this would reasonably lead one having ordinary skill within the art to reasonably understand that with further heat dissipation requirements of electronic devices, other issues directly related to increased noise and size of thermal management systems are increased. From this, it would be reasonable for those having ordinary skill within the art to address, or know to address, such problems associated with thermal management designs, as this is a known issue within the field of endeavor that is further identified by the prior art. For this, the Examiner is not persuaded to the remarks regarding analogy and teachings of Gonzalez.
At page 2, the Applicant argues, “The additional secondary reference, Elford, generally relates to an acoustic attenuator that can include various unit cell Helmholtz resonators. Elford does not at all relate to heat transfer improvements”. The Examiner points to the second-prong of the test for analogous prior art, “(2) if the reference is not within the field of endeavor of the inventor's endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved." In re Klein, 647 F.3d 1343, 1348 (Fed. Cir. 2011)(quoting In re Bigio, 381 F.3d 1320, 1325 (Fed. Dir. 2004)); MPEP 2141.01(a). As stated within the specification of the present invention, as originally filed, the particular problem to be solved the minimization of noise generation (par. 4). For this, the Examiner is not persuaded to the remarks regarding analogy of Elford.
Further at page 2, Applicant argues, “the rejection appears to simply use hindsight to combine the three references” by stating there is no teaching, suggestion, or motivation to do so. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, those of ordinary skill within the art would recognize from the statements and teachings of Gonzalez, that noise generation is an issue within the field of endeavor of heat sinks. For this, those having ordinary skill within the art would know to look to designs to attenuate noise within such thermal management systems. This, in fact, is a motivation to combine a heat sink, such as that of Kaslusky, with the teachings of Elford discussing a Helmholtz unit cell, which is known to effectively attenuate noise production. Therefore, due to this fact pattern, the Examiner believes, that the level of skill within the art, at the time the invention was effectively filed and prior to the date the invention was effectively filed, knew that thermal management systems were affected, to some extent, with noise and/or noise generation due to the drive for increased processing power in electronics that require higher efficiency heat removal. Therefore, the addition of Elford’s teachings to adjust a thermal management system with noise attenuating designs, would be obvious to those of ordinary skill within the art.
At page 3, with regards to claims 9 and 10 (similar argument), Applicant alleges, “there is no teaching or suggestion of providing more than one annular array, each specifically configured for noise absorption of different frequencies” and “there is no teaching or suggestion of the claimed subject matter, especially the feature of linear rows, when Kaslusky and Gonzalez only teach annular arrangements of fins”. First, even looking at the rejection of claim 1, for which claim 9 directly depends, that figure 1 of Kaslusky was pointed to for showing the fins, 16, as described in paragraph 25 of Kaslusky. As shown within figure 1 of Kaslusky, it is evident that there are short and long fins spaced in an annular pattern, of which the second set of fins were designated in the rejection of claim 9 as “surrounding the exterior of the first set of fins”. When looking at figure 1, it is evident that the shorter fins, 16, are surrounding an exterior of the first set of long fins, 16. For this, the Examiner believes that it was evident to the particular structure of the first and second set of fins, clearly shown in figure 1 of Kaslusky, being the first and second annular arrays. Secondly, as noted within the citations of claim 1, again which claim 9 directly depends, the disclosure of Elford (par. 1 and 8-295 were cited, in addition to figures 16-18) provides that the Helmholtz design can be provided with different volumes, an even in linear disposed pathways as provided within the rejection of claim 10, which allow for different sound frequencies to be attenuated. As the purpose was directly related to attenuating noise, it would be understood that the motivation to provide different Helmholtz for the fins, with different frequencies, to attenuate different sound waves. Therefore, the Examiner is not persuaded to Applicant’s arguments related to lack of motivation or teaching.
At pages 3-4, Applicant argues, with regard to claims 8 and 16,that figure 2A of Kaslusky does not disclose the unitary, monolithic component defined by the heat sink base and the fins. However, the Examiner provides an annotation of figure 2a. The fin is an extension from the base, as clearly shown, by there being no markings delineating the base from the fins. More so, due to the lack of lines, or the like, showing a separation between the fins and base structures, it would be evident based on the depiction that the structure is a unitary, monolithic component. Secondly, Applicant alleges that the prior art would require a complex and costly manufacturing technique, due to holes positioned along the fins. With regards to this, the Examiner notes, “the arguments of counsel cannot take the place of evidence in the record.”, as provided in MPEP 2145-I. The Applicant has no evidence to suggest their positioning, and therefore, unpersuasive. Due to this, the Examiner is not persuaded by Applicant’s arguments.
    PNG
    media_image1.png
    862
    1225
    media_image1.png
    Greyscale

Annotated Figure 2a
Lastly, at pages 4-5, Applicant argues, in addition to allegations of patentability related to the arguments of claim (herein not persuasive, as previously addressed), “With respect to the addition of yet another secondary reference, Siracki, Applicant respectfully notes that Siracki specifically relates to a spacing of fins pertaining a heat sink function, and is not in any manner related to the absorption of acoustic energy…Thus there would be no reason for one of ordinary skill in the art in acoustic technology to have any motivation to look to the teaching of Siracki for any type of guidance”. However, analogous art is determined by a two-fold test: "(1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of endeavor of the inventor's endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved." In re Klein, 647 F.3d 1343, 1348 (Fed. Cir. 2011)(quoting In re Bigio, 381 F.3d 1320, 1325 (Fed. Dir. 2004)); MPEP 2141.01(a). The claimed invention is a thermal management system (as designated within the preamble of claims 1-20; par. 1, at least, of Applicant’s, originally filed, specification), to which Siracki, is considered analogous prior art. To this end, the Examiner is not persuaded by Applicant’s arguments, as Siracki is within the field of endeavor of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0328280 discloses a heat sink and noise attenuation. 
US 10,450,912 discloses a heat sink and noise silencer design
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/5/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763